EXHIBIT 10.1

THIRTEENTH AMENDMENT TO LEASE

     THIS THIRTEENTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of
this 31st day of May 2007, by and between BMR-LANDMARK AT EASTVIEW LLC, a
Delaware limited liability company (“Landlord”), as successor-in-interest to
Keren Limited Partnership (“Original Landlord”), and EMISPHERE TECHNOLOGIES,
INC., a Delaware corporation (“Tenant”).

RECITALS

     A. WHEREAS, Original Landlord and Tenant entered into that certain Lease
dated as of March 31, 1997, as amended by that certain Amendment of Lease dated
as of January 31, 1999; that certain Second Amendment of Lease dated as of July
31, 2000; that certain Third Amendment of Lease dated as of July 31, 2000; that
certain Fourth Amendment of Lease dated as of May 30, 2001; that certain Fifth
Amendment of Lease dated as of February 11, 2002; that certain Sixth Amendment
of Lease dated as of January 24, 2003; that certain Seventh Amendment of Lease
dated as of September 23, 2003; that certain Eighth Amendment to Lease dated as
of August 22, 2006; that certain Ninth Amendment to Lease dated as of September
26, 2006; that certain Tenth Amendment to Lease dated as of October 31, 2006;
that certain Eleventh Amendment to Lease dated as of November 30, 2006; and that
certain Twelfth Amendment to Lease dated as of February 7, 2007 (collectively,
and as the same may have been further amended, supplemented or otherwise
modified from time to time, the “Lease”), whereby Tenant leases certain premises
(the “Premises”) from Landlord in two of the buildings at 765 and 777 Old Saw
Mill River Road in Tarrytown, New York (the “Buildings”);:

     B. WHEREAS, Landlord and Tenant desire, among other things, to extend the
Term of the Lease ; and

     C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only
in the respects and on the conditions hereinafter stated.

AGREEMENT

     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:

     1. Definitions. For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.

     2. Extension Term. Tenant has exercised its First Extension Option pursuant
to the Lease. The Expiration Date of the Lease is hereby changed to August 31,
2012. The period from September 1, 2007, through the Expiration Date is referred
to herein as the “Extension Term”. The First Extension Option is hereby void and
of no further force and effect.

     3. Fixed Rent. Fixed Rent during the Extension Term shall equal Twenty-Six
and 50/100 Dollars ($26.50) per square foot for eighty - seven thousand twenty -
two (87,022) square feet (equal to One Hundred Ninety-Two Thousand One Hundred
Seventy - Three Dollars ($192,173) monthly (Two Million Three Hundred Six
Thousand Eighty - Three Dollars ($2,306,083) annually).

     4. Tenant’s Proportionate Share. Tenant’s Proportionate Share shall mean,
as of September 1, 2007, eleven and fifty-eight hundredths percent (11.58%).

     5. Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Amendment other
than Grubb & Ellis of New York (“Broker”), and agrees to indemnify, defend and
hold Landlord harmless from any and all cost or liability for compensation
claimed by Broker or any other broker or agent employed or engaged by it or
claiming to have been employed or engaged by it.

--------------------------------------------------------------------------------

     6. No Default. Tenant represents, warrants and covenants that, to the best
of Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

     7. Effect of Amendment. Except as modified by this Amendment, the Lease and
all the covenants, agreements, terms, provisions and conditions thereof shall
remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and, except as otherwise provided in the Lease, their
respective assigns. In the event of any conflict between the terms contained in
this Amendment and the Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties. From and after the date
hereof, the term “Lease” as used in the Lease shall mean the Lease, as modified
by this Amendment.

     8. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference.

     9. Counterparts. This Amendment may be executed in one or more counterparts
that, when taken together, shall constitute one original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

LANDLORD:

BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company

By:     /s/ Gary A. Kreitzer    Name:    Gary A. Kreitzer    Title:  Executive
V. P.          TENANT:    EMISPHERE TECHNOLOGIES, INC.,  a Delaware corporation 
      By:  /s/ Michael V. Novinski    Name:  Michael V. Novinski    Title: 
President & CEO   


--------------------------------------------------------------------------------